DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent
provisions.
	The Office Action is in response to the Applicant's reply filed July 21, 2022 to the restriction requirement made on June 27, 2022.
	Applicant's election of the species benzyl alcohol as a single species of one or more alcohol without traverse in the reply filed on July 21, 2022 acknowledged.
The restriction requirement is deemed proper and made FINAL.
Claims1-23 are pending.
Claims 1-23 are herein acted on the merits.

Application Priority
	This application filed 4/15/2022, is a CON of 17/336,389 filed on 06/02/2021 which is a CON of 15/470,498 filed 03/27/2017 which is a CON of PAT 9763876 filed 10/29/2014 which is a CON of PAT 8895546 filed 06/13/2012 which claim priority to PRO 61/570,110 filed on 12/13/2011 and PRO 61/497,017 filed on 06/14/2011.
The following rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cartt et al. (WO2008137960).
The claims are examined to the extent that they read on a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.

Cartt et al. teaches a method of administering a benzodiazepine drug to a patient, comprising administering to the patient's nose or nasal cavity a pharmaceutical composition comprising particles of a benzodiazepine drug inclusive of diazepam (claim 3).  The reference teaches (b) at least one surface stabilizer inclusive of n-dodecyl (-D-maltoside), PEGylated vitamin E (claim 63), and solvent classes including: benzyl alcohol [0181].  The composition is useful in amount effective to treat seizure, protect against seizure, reduce or ameliorate the intensity of seizure, reduce or ameliorate the frequency of seizure, and/or prevent occurrence or re-occurrence of seizure (claim 11).  In some embodiments, peak plasma concentration (C max) is achieved for the benzodiazepine drug at a time (T max) less than about 1 hour after administration of the composition to a patient. 
While the reference does not specify the 90-100% bioavailability of an equivalent diazepam intravenous formulation, it does state the formulation provides for improved bioavailability of benzodiazepine drugs.  Further, the reference does not specify the exact T  max, C max or the amounts of the active, surface stabilizer such as of n-dodecyl (-D-maltoside), vitamin E, and solvents.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify amounts of actives and excipients to achieve a desired peak plasma concentration and bioavailability.   The motivation to modify the amounts is because Cartt et al. teaches the formulations provide for improved bioavailability of benzodiazepine drugs.  Hence a skilled artisan would have had reasonable expectation of success in achieving similar results of desired bioavailability. In the absence of showing the criticality, of the amounts of each component are deemed to be manipulatable parameters practiced by an artisan to obtain the best possible pharmaceutical results.  
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US 9763876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method of treating a patient with a disorder which is treatable with a benzodiazepine drug, comprising: administering to one or more nasal mucosal membranes of a patient a pharmaceutical solution for nasal administration consisting of a benzodiazepine drug, one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from about 30% to about 95% (w/w); ethanol and benzyl alcohol in a combined amount from about 10% to about 70% (w/w); and an alkyl glycoside whereas the claims herein are drawn to a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of US Applic. No. 17570535. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method of rapidly treating a seizure in a subject suffering from recurrent seizures, the method comprising administering to nasal mucosal membrane of the subject a composition comprising: an effective amount of diazepam or a pharmaceutically acceptable salt thereof; n-dodecyl beta-D -maltoside; one or more natural or synthetic tocopherols or tocotrienols in an amount from about 30% w/v to about 95% w/v; and one or more alcohols in an amount from about 25% w/v to about 45% w/v, wherein administration of the composition rapidly reduces the severity of the seizure, whereas the claims herein are drawn to a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 8530463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to aerosol composition comprises an amount of benzodiazepine effective for acute treatment of seizure, reduction in the frequency of seizure and or reduction in severity of seizure, whereas the claims herein are drawn to a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 8895546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to pharmaceutical solution for nasal administration consisting of: (a) a benzodiazepine drug; (b) one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from about 30% to about 95% (w/w); (c) ethanol and benzyl alcohol in a combined amount from about 10% to about 70% (w/w); and (d) an alkyl glycoside, whereas the claims herein are drawn to a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11241414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a pharmaceutical solution for nasal administration consisting of: diazepam or a pharmaceutically acceptable salt thereof; one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from 30% to 95% (w/w); ethanol and benzyl alcohol in a combined amount from 10% to 70% (w/w); and n-dodecyl beta-D -maltoside, whereas the claims herein are drawn to a method of treating a patient with epilepsy comprising: administering as a metered spray to one or more nasal mucosal membranes of the patient of a pharmaceutical solution consisting of: about 50% (w/v) to about 60 % (w/v) of vitamin E; about 10 % (w/v) diazepam; about 0.15% (w/v) to about 0.3 % (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein the treatment achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously and is effective in treating epilepsy in the patient.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.


Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5329.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627